Examiner’s Reasons for Allowance
The prior art of record does not disclose a foundation with top surface and a side wall, a frame member with upper surface, side surface, and bottom surface and supported by the foundation, a foundation connector having a foundation attachment section having a curved attachment base formed with openings and registers with the side wall of the foundation, and a frame attachment section integral with the foundation attachment section, the frame attachment section having a curved frame attachment base formed with openings and is in registration with the side surface of the frame member, one or more anchors through the openings in the foundation attachment section and anchored to the foundation, one or more fasteners through the frame attachment section openings and anchored to the frame, the openings in the foundation attachment base and frame attachment base have elongated, scalloped side walls and the side walls alternately narrow and widen.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571)272-6846. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633